Eberhardt, Presiding Judge.
Defendant, convicted and sentenced for crimes committed during the burglary of a business, complains of the denial of a motion for continuance which was based upon the ground that a newspaper article concerning a co-defendant’s guilty plea and sentence for the burglary appeared the morning of trial. Apparently it is defendant’s contention that the article prejudiced the jury on the issue of guilt and thereby damaged him. In his unsworn *65statement, defendant, referring to the testimony, admitted his part in the burglary and asked the jury for understanding. Under the circumstances here we find no reversible error in denying the motion for continuance. Cf. Sims v. State, 177 Ga. 266, 268 (170 SE 58).
Submitted January 11, 1973
—Decided February 2, 1973.
Herndon & Hubble, Robert E. Herndon, for appellant.
Stephen Pace, Jr., for appellee.

Judgment affirmed.


Pannell and Stolz, JJ., concur.